Citation Nr: 1646062	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-09 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) for compensation purposes.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that, in November 2014, the Board denied entitlement to an earlier effective date for the award of service connection for residuals of adenocarcinoma of the prostate.  The Veteran subsequently appealed that decision to the Court of Veterans' Appeals for Veterans Claims (Court).  However, in June 2015, he withdrew his appeal.  Hence, the Board's November 2014 denial of an earlier effective date is final and binding.

In August 2016, the Veteran underwent a video conference hearing with the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for residuals of prostate cancer (rated as 60 percent disabling), as well as a non-compensable rating for service connection for erectile dysfunction.  The Veteran's combined rating is 60 percent disabling from February 2011.

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran is precluded by reason of his service-connected disability from obtaining and maintaining any form of substantially gainful employment.




CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (b); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected disability renders him unable to secure or follow a substantially gainful occupation.  For the reasons that follow, the Board finds that a TDIU is warranted.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is in receipt of service connection for residuals of prostate cancer, rated as 60 percent disabling and a non-compensable rating for erectile dysfunction disorder.  His combined rating is 60 percent disabling from February 2011.

The record demonstrates the Veteran has a high school diploma and completed various classes at community college.  He has spent the majority of his occupational career working, variously, as a construction inspector, a millwright, and a letter carrier.

At the August 2016 hearing, the Veteran testified that he was unable to obtain employment due to his residuals of prostate cancer, and he had been unemployed since 2007.  He explained that he frequents the bathroom approximately every 45 minutes during the day and is forced to wear absorbent pads.  The Veteran changes his absorbent pads approximately five times during the day, with each change lasting ten minutes in length.  Once the Veteran realizes he has to use the bathroom, he must use the bathroom immediately to prevent an accident; for this reason, he must always be near a bathroom.  During the night, he wakes to use the bathroom four or five times and receives, at most, an hour and a half to two hours of sleep.

The Board is aware that the crucial question is not whether the Veteran is actually unemployed but whether he is capable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Moore v. Derwinski, 1 Vet. App. 83 (1991) (the unemployability question must be looked at in a practical manner, and the thrust of the inquiry is whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved).

In this sense, in November 2016, the Veteran underwent a vocational assessment in which the examiner determined the Veteran's residuals of prostate cancer prevented him from obtaining suitable employment.  The Veteran would not be able to seek employment at any of his past places of business, as it is not possible to leave the production type of work that he performed so frequently for up to ten minutes at a time.  Moreover, he could not always be guaranteed access to a bathroom on construction sites or while delivering the mail.  The examiner believed the Veteran would not be able to find any gainful employment, as his medical disability precluded him from all work but clerical work, and he was educationally and occupationally precluded from obtaining clerical work.

In sum, the Board concurs with the finding of the vocational assessor who determined that the Veteran is unable to secure or follow a substantially gainful occupation.  The Veteran's prostate cancer residuals prevent him from completing manual labor, and his skill-set and education prevent him from obtaining clerical, office-based work.  The weight of the evidence clearly demonstrates that his service-connected disability precludes him from realistically obtaining and maintaining any form of gainful employment.  Consequently, a TDIU will be granted.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


